UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: August 31 Date of reporting period:November 30, 2013 Item 1. Schedule of Investments. Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 50.5% COMMUNICATIONS – 9.2% Equinix, Inc.* $ Lamar Advertising Co. - Class A* Leap Wireless International, Inc.* Liberty Global PLC* NII Holdings, Inc.* Omnicom Group, Inc. Time Warner Cable, Inc. CONSUMER DISCRETIONARY – 2.5% Aeropostale, Inc.* AMR Corp.* Bob Evans Farms, Inc. Cooper Tire & Rubber Co. J.C. Penney Co., Inc.* Jones Group, Inc. 41 Men's Wearhouse, Inc. Service Corp. International CONSUMER STAPLES – 3.5% Safeway, Inc. Shoppers Drug Mart Corp. ENERGY – 9.3% Berry Petroleum Co. - Class A Nabors Industries Ltd. Oil States International, Inc.* PVR Partners LP Talisman Energy, Inc. Tesoro Corp. Transocean Ltd. FINANCIALS – 1.6% Lender Processing Services, Inc. Outerwall, Inc.* HEALTH CARE – 11.1% Community Health Systems, Inc. Elan Corp. PLC - ADR* 70 Health Management Associates, Inc. - Class A* Hologic, Inc.* Life Technologies Corp.* Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Mallinckrodt PLC* $ Paladin Labs, Inc.* Theravance, Inc.* ViroPharma, Inc.* Vivus, Inc.* INDUSTRIALS – 2.6% Allison Transmission Holdings, Inc. Edwards Group Ltd. - ADR* GenCorp, Inc.* Molex, Inc. - Class A Timken Co. MATERIALS – 4.3% Ashland, Inc. CF Industries Holdings, Inc. TECHNOLOGY – 4.8% Compuware Corp. Globecomm Systems, Inc.* Nuance Communications, Inc.* Riverbed Technology, Inc.* Tokyo Electron Ltd. - ADR UTILITIES – 1.6% NV Energy, Inc. TOTAL COMMON STOCKS (Cost $6,105,083) Principal Amount CORPORATE BONDS – 5.0% COMMUNICATIONS – 3.4% $ Cricket Communications, Inc. 7.750%, 10/15/20201 CONSUMER STAPLES – 1.2% American Achievement Corp. 10.875%, 4/15/20161, 2 UTILITIES – 0.4% Edison Mission Energy 7.000%, 5/15/2017*3 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) TOTAL CORPORATE BONDS (Cost $600,360) $ Number of Contracts Value PURCHASED OPTIONS CONTRACTS – 1.2% CALL OPTIONS – 0.6% Applied Materials, Inc. 57 Exercise Price: $20.00, Expiration Date: January 18, 2014 Berry Petroleum Co. - Class A 4 Exercise Price: $50.00, Expiration Date: December 21, 2013 Community Health Systems, Inc. 22 Exercise Price: $44.00, Expiration Date: January 18, 2014 4 Exercise Price: $46.00, Expiration Date: February 22, 2014 Compuware Corp. 35 Exercise Price: $12.50, Expiration Date: May 17, 2014 Elan Corp. PLC - ADR 4 Exercise Price: $17.00, Expiration Date: January 18, 2014 Equinix, Inc. 35 Exercise Price: $180.00, Expiration Date: January 18, 2014 Fidelity National Financial, Inc. - Class A 14 Exercise Price: $31.00, Expiration Date: January 18, 2014 19 Exercise Price: $31.00, Expiration Date: March 22, 2014 22 Exercise Price: $33.00, Expiration Date: March 22, 2014 J.C. Penney Co., Inc. Exercise Price: $14.00, Expiration Date: February 22, 2014 Lamar Advertising Co. - Class A Exercise Price: $55.00, Expiration Date: January 18, 2014 Linn Energy LLC 22 Exercise Price: $34.00, Expiration Date: January 18, 2014 Nuance Communications, Inc. Exercise Price: $20.00, Expiration Date: December 21, 2013 Perrigo Co. 4 Exercise Price: $135.00, Expiration Date: December 21, 2013 Santarus, Inc. 7 Exercise Price: $35.00, Expiration Date: December 21, 2013 14 Tesoro Corp. 8 Exercise Price: $60.00, Expiration Date: December 21, 2013 88 Exercise Price: $65.00, Expiration Date: January 18, 2014 Time Warner Cable, Inc. 7 Exercise Price: $140.00, Expiration Date: January 18, 2014 Transocean Ltd. 89 Exercise Price: $55.00, Expiration Date: January 18, 2014 Exercise Price: $60.00, Expiration Date: January 18, 2014 U.S. Airways Group, Inc. 8 Exercise Price: $25.00, Expiration Date: January 18, 2014 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) PUT OPTIONS – 0.6% Ashland, Inc. 58 Exercise Price: $75.00, Expiration Date: January 18, 2014 $ Cooper Tire & Rubber Co. 20 Exercise Price: $21.00, Expiration Date: January 18, 2014 Health Management Associates, Inc. - Class A 14 Exercise Price: $10.00, Expiration Date: May 17, 2014 iShares Russell 2000 ETF Exercise Price: $103.00, Expiration Date: January 18, 2014 Exercise Price: $109.00, Expiration Date: January 18, 2014 J.C. Penney Co., Inc. Exercise Price: $4.00, Expiration Date: December 21, 2013 88 Exercise Price: $4.00, Expiration Date: January 18, 2014 Lamar Advertising Co. - Class A Exercise Price: $40.00, Expiration Date: January 18, 2014 88 Exercise Price: $41.00, Expiration Date: January 18, 2014 Leap Wireless International, Inc. 2 Exercise Price: $14.00, Expiration Date: January 18, 2014 4 7 Exercise Price: $15.00, Expiration Date: January 18, 2014 53 52 Exercise Price: $12.00, Expiration Date: January 17, 2015 28 Exercise Price: $15.00, Expiration Date: January 17, 2015 LinnCo LLC 10 Exercise Price: $30.00, Expiration Date: December 21, 2013 MAKO Surgical Corp. 8 Exercise Price: $20.00, Expiration Date: January 18, 2014 40 Men's Wearhouse, Inc. 5 Exercise Price: $40.00, Expiration Date: December 21, 2013 50 2 Exercise Price: $41.00, Expiration Date: December 21, 2013 20 5 Exercise Price: $45.00, Expiration Date: December 21, 2013 Pactera Technology International Ltd. 7 Exercise Price: $5.00, Expiration Date: January 18, 2014 35 7 Exercise Price: $5.00, Expiration Date: February 22, 2014 70 Safeway, Inc. 5 Exercise Price: $28.00, Expiration Date: December 21, 2013 25 6 Exercise Price: $28.00, Expiration Date: January 18, 2014 90 2 Exercise Price: $29.00, Expiration Date: January 18, 2014 35 11 Exercise Price: $30.00, Expiration Date: January 18, 2014 SPDR S&P rust 5 Exercise Price: $164.00, Expiration Date: December 21, 2013 88 12 Exercise Price: $165.00, Expiration Date: December 21, 2013 13 Exercise Price: $167.00, Expiration Date: December 21, 2013 5 Exercise Price: $174.00, Expiration Date: December 21, 2013 12 Exercise Price: $175.00, Expiration Date: December 21, 2013 13 Exercise Price: $177.00, Expiration Date: December 21, 2013 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) PUT OPTIONS (Continued) Time Warner Cable, Inc. 8 Exercise Price: $120.00, Expiration Date: December 21, 2013 $ ViroPharma, Inc. 7 Exercise Price: $35.00, Expiration Date: May 17, 2014 70 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $222,278) Number of Shares RIGHTS – 0.0% Sanofi* TOTAL RIGHTS (Cost $1,080) SHORT-TERM INVESTMENTS – 28.8% Fidelity Institutional Money Market Fund, 0.044% TOTAL SHORT-TERM INVESTMENTS (Cost $3,515,601) TOTAL INVESTMENTS – 85.5% (Cost $10,444,402) Other Assets in Excess of Liabilities – 14.5% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (10.2)% COMMON STOCKS – (9.6)% COMMUNICATIONS – (1.2)% ) Belo Corp. - Class A ) ) Liberty Global PLC - Class A* ) ) CONSUMER DISCRETIONARY – (1.0)% ) Stewart Enterprises, Inc. - Class A ) CONSUMER STAPLES – (4.6)% ) Harris Teeter Supermarkets, Inc. ) ) Loblaw Cos. Ltd. ) ) ENERGY – (0.4)% ) Regency Energy Partners LP ) Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) FINANCIALS – (0.1)% ) Fidelity National Financial, Inc. - Class A $ ) HEALTH CARE – (2.0)% ) Endo Health Solutions, Inc.* ) ) Perrigo Co. ) ) TECHNOLOGY – (0.3)% ) Applied Materials, Inc. ) TOTAL COMMON STOCKS (Proceeds $1,163,301) ) Number of Contracts WRITTEN OPTIONS CONTRACTS – (0.6)% CALL OPTIONS – (0.2)% Equinix, Inc. ) Exercise Price: $195.00, Expiration Date: January 18, 2014 ) ) Exercise Price: $200.00, Expiration Date: January 18, 2014 ) Perrigo Co. (4 ) Exercise Price: $140.00, Expiration Date: December 21, 2013 ) Tesoro Corp. ) Exercise Price: $70.00, Expiration Date: January 18, 2014 ) Time Warner Cable, Inc. (7 ) Exercise Price: $145.00, Expiration Date: January 18, 2014 ) U.S. Airways Group, Inc. (7 ) Exercise Price: $28.00, Expiration Date: January 18, 2014 ) ) PUT OPTIONS – (0.4)% iShares Russell 2000 ETF ) Exercise Price: $106.00, Expiration Date: January 18, 2014 ) Lamar Advertising Co. - Class A ) Exercise Price: $36.00, Expiration Date: January 18, 2014 ) SPDR S&P rust ) Exercise Price: $169.00, Expiration Date: December 21, 2013 ) ) Exercise Price: $170.00, Expiration Date: December 21, 2013 ) ) Exercise Price: $172.00, Expiration Date: December 21, 2013 ) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $115,168) ) TOTAL SECURITIES SOLD SHORT (Proceeds $1,278,469) $ ) Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) ADR – American Depository Receipt ETF – Exchange-Traded Fund LLC – Limited Liability Company LP – Limited Partnership PLC – Public Limited Company * Non-income producing security. 1 Callable. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 3 Security is in default. See accompanying Notes to Schedule of Investments. Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 - (Unaudited) SWAP CONTRACTS EQUITY SWAPS Counterparty Reference Entity Pay/Receive Total Return on Reference Entity Financing Rate4 Termination Date Ccy Notional Amount Number of Units Unrealized Appreciation (Depreciation) Morgan Stanley Publicis Groupe S.A. Pay 0.09% 11/2/15 $ ) ) $ ) Morgan Stanley Publicis Groupe S.A. Pay 11/4/15 ) ) ) Morgan Stanley Unit4 N.V. Receive 11/23/15 € TOTAL EQUITY SWAPS $ ) 4 Financing rate is based upon predetermined notional amounts. € – Euro See accompanying Notes to Schedule of Investments. Ramius Event Driven Equity Fund NOTES TO SCHEDULE OF INVESTMENTS November 30, 2013 (Unaudited) Note 1 – Organization Ramius Event Driven Equity Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s investment objective is to seek long-term capital appreciation.The Fund commenced investment operations on September 30, 2013, with two classes of shares, Class A and Class I. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded. The daily settlement prices for financial futures are provided by an independent source.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted as of 4:00 PM Eastern Daylight Time.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. Ramius Event Driven Equity Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued November 30, 2013 (Unaudited) The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (c) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns and reduce volatility.In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on effecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions.The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. (d) Short Sales The Fund may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which a Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. (e) Swap Contracts Swap agreements are over-the-counter contracts entered into primarily by institutional investors.In a standard "swap" transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investment or instrument.The gross returns to be exchanged or "swapped" between the parties are generally calculated with respect to a "notional amount" (i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate) in a particular foreign currency, or in a "basket" of swaps or securities or commodities representing a particular index. Ramius Event Driven Equity Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued November 30, 2013 (Unaudited) The Fund may also enter into total return swap contracts, which are contracts in which one party agrees to make periodic payments based on the change in market value of the underlying assets, which may include a specified security, basket of securities or security indexes during the specified period, in return for periodic payments based on a fixed or variable interest rate of the total return from other underlying assets. Total return swap agreements may be used to obtain exposure to a security or market without owning or taking physical custody of such security or market, including in cases in which there may be disadvantages associated with direct ownership of a particular security. In a typical total return equity swap, payments made by the Fund or the counterparty are based on the total return of a particular reference asset or assets (such as an equity security, a combination of such securities, or an index). That is, one party agrees to pay another party the return on a stock, basket of stocks, or stock index in return for a specified interest rate. By entering into an equity index swap, for example, the index receiver can gain exposure to stocks making up the index of securities without actually purchasing those stocks. Total return swaps involve not only the risk associated with the investment in the underlying securities, but also the risk of the counterparty not fulfilling its obligations under the agreement. (f) Money Market Investments The Fund invests a significant amount (28.8% as of November 30, 2013) in the Fidelity Institutional Money Market Fund (“FMPXX”).FMPXX Invests in U.S. dollar-denominated money market securities of domestic and foreign issuers rated in the highest category by at least two nationally recognized rating services or by one if only one rating service has rated a security, or, if unrated, determined to be of equivalent quality by Fidelity Management & Research Company, U.S. Government securities and repurchase agreements. FMPXX may invest more than 25% of its total assets in the financial services sector. Note 3 – Federal Income Taxes At November 30, 2013, the cost of securities on a tax basis and gross unrealized appreciation and (depreciation) of investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation on investments $ ) Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: Ramius Event Driven Equity Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued November 30, 2013 (Unaudited) · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of November 30, 2013, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3* Total Assets Investments Common Stocks1 $ $
